Exhibit 10.1 Ulanqab of Inner Mongolia 2 0MW Grid-connected Power Generation Project G eneral Contract PrincipalContract No.: C ontractor Contract No.: Principal: Inner Mongolia Jingzhaolai Photovoltaic Power Co., Ltd. C ontractor: Xinyu Xinwei New Energy Co., Ltd. October 2014 1 / 5 Contract Agreement This agreement is signed between Inner Mongolia Jingzhaolai Photovoltaic Power Co., Ltd. (hereinafter referred to as “Principal”) and Xinyu Xinwei New Energy Co., Ltd. (hereinafter referred to as “Contractor”) in October 2014 according to the following terms and conditions. Whereas Contractor has obtained the general contract of Ulanqab of Inner Mongolia 20MW Grid-connected Power Generation Project, the conditions of the general contract shall be subject to Schedule 3;Principal has accepted that Contractor provides the above general contract service with total amount ofRMB166 million (one hundred and sixty-six million yuan) (hereinafter referred to as “Total Contract Price”). Both parties reach the following agreements with the contract price of RMB166 million: I. The definitions of the words and terms in the contract shall be the same as those in contract terms. II. Contract documents shall be able to construe and explain for each other. Unless otherwise specifically agreed in the contract, the order for authoritative interpretationshall be as follows: Contract agreement; Contract Annex (The following 2 annexes form the Contract Annex) Annex 1
